Title: To George Washington from Daniel Delozier, 19 July 1794
From: Delozier, Daniel
To: Washington, George


               
                  Profound Sir
                  Baltimore, July 19th 1794
               
               The death of General Williams, Collector of this port, I presume has been anounced to your Excellency before this, the
                  
                  event took place on tuesday last, about thirty miles on the road from Winchester towards the sweet-springs.
               It is probable that your Excellency will receive many applications for the Office of the deceased, and amongst them will be one from Mr Robert Purviance, the present Naval Officer; this gentlemen, from his age respectabliity and situation, seems to have well founded expectations, and in the event of his being appointed, I beg leave to solicit the Office which he at present holds: But shou’d your Excellency see cause not to promote that gentleman, and be of opinion that my experiance in the Customs, first as Deputy Collector and at present Surveyor of the Port, entitles me to the appointment of Collector, I shall be gratefull for the obligation, and will uniformly pay that attention to the business which the importance of the Office requires.  I have the honor to be, with great veneration, Your Excellency’s Most Ob: & very Humble Servant
               
                  D. Delozier
               
            